Citation Nr: 0609959	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the rating reduction for bilateral keratoconus, with 
corneal transplants, from 60 percent to 50 percent disabling 
was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
December 1977, and from April 1979 to August 1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                   

In January 2006, the Board rendered a decision on the 
veteran's claim.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2005).  Here, the veteran submitted additional 
evidence with regard to his appeal to his representative, the 
Disabled American Veterans, prior to the Board's decision in 
this case.  This evidence was not included in the evidence of 
record at the time of the Board's decision in January 2006.  
Therefore, the Board decision dated on January 23, 2006, 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent any prejudice to the 
veteran, the January 2006 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the January 2006 decision by the Board had never been 
issued.         





ORDER


The January 23, 2006 decision of the Board is vacated.  





____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


